     Case 2:19-cv-00164-DSF-JC Document 79 Filed 06/29/20 Page 1 of 1 Page ID #:723



                                                                                  JS-6
 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
     TERRY FABRICANT,
 9           Plaintiff,                            CV 19-164 DSF (JCx)
10         v.
                                                   Order Dismissing Case
11
12   GOLDWATER BANK, N.A.,
13          Defendant.

14
15
16         For good cause appearing, pursuant to the parties’ stipulation and Federal
17   Rule of Civil Procedure 41(a)(1)(A)(ii), this action is dismissed in its entirety, with
18   prejudice with respect Plaintiff’s individual claims and without prejudice with
19   respect to the putative class claims, without the assessment of costs or fees.
20
21         IT IS SO ORDERED.
22    DATED: June 29, 2020
23                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28



                                            1
